18-55902-mar   Doc 20   Filed 12/28/18   Entered 12/28/18 11:20:08   Page 1 of 9
18-55902-mar   Doc 20   Filed 12/28/18   Entered 12/28/18 11:20:08   Page 2 of 9
18-55902-mar   Doc 20   Filed 12/28/18   Entered 12/28/18 11:20:08   Page 3 of 9
18-55902-mar   Doc 20   Filed 12/28/18   Entered 12/28/18 11:20:08   Page 4 of 9
18-55902-mar   Doc 20   Filed 12/28/18   Entered 12/28/18 11:20:08   Page 5 of 9
18-55902-mar   Doc 20   Filed 12/28/18   Entered 12/28/18 11:20:08   Page 6 of 9
18-55902-mar   Doc 20   Filed 12/28/18   Entered 12/28/18 11:20:08   Page 7 of 9
18-55902-mar   Doc 20   Filed 12/28/18   Entered 12/28/18 11:20:08   Page 8 of 9
18-55902-mar   Doc 20   Filed 12/28/18   Entered 12/28/18 11:20:08   Page 9 of 9
